—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Segal, J.), dated June 26, 1998, which, upon granting the respondent’s motion to suppress any in-court identification of the respondent by the complainant, dismissed the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion to suppress any in-court identification of the respondent by the complainant is denied, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for further proceedings.
The record at the independent source hearing indicates, and the Family Court found, that the complainant had a face-to-face encounter with the respondent in a well-lighted restaurant for several minutes. Under these circumstances, the Presentment Agency met its burden of demonstrating, by clear and convincing evidence, that any in-court identification of the respondent was based on the complainant’s independent observations and not on the showup identification (see, Manson v Brathwaite, 432 US 98; Neil v Biggers, 409 US 188; United States v Wade, 388 US 218; People v Adams, 53 NY2d 241; People v Johnson, 211 AD2d 730; People v Steward, 206 AD2d 397; People v Santos, 202 AD2d 258). O’Brien, J. P., Ritter, Santucci and Altman, JJ., concur.